Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 1 of 29. PagelD #: 15

IN THE UNITED STATES DISTRICT COUR’
FOR THE NORTHERN DISTRICT OF OHIO

 

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
) |
V. ) CASE NO.
) Title 18, United States Code,
KENNETH JOHNSON, ) Sections 371, 666(a)(1)(A),
GARNELL JAMISON, ) 1512(b)(1), 1519, and 2; Title 26,
JOHN HOPKINS, ) United States Code, Section
) 7206(2)
Defendants. )

  

i. tk Dies 8 ee
. Ruff a - than Matai
General Allegations

At all times relevant to this Indictment:
Defendants and Other Individuals/Entities

1. Defendant KENNETH JOHNSON (“JOHNSON”) was a resident of Cleveland,
Ohio, and was elected to serve as a Councilperson for the City of Cleveland (“the City”).

2. Defendant GARNELL JAMISON (“JAMISON”) worked for the City as
JOHNSON’s Executive Assistant, a position JAMISON held for over 20 years.

3. Defendant JOHN HOPKINS (“HOPKINS”) was a resident of Cleveland Heights,
Ohio.

4, Robert Fitzpatrick (“Fitzpatrick”) (named but not charged herein) worked for the
City in the Division of Recreation. Fitzpatrick began his work for the City in or around 1985.
Fitzpatrick worked in various positions within the Division of Recreation until being promoted to
a regional manager in or around 2010. In this position, Fitzpatrick oversaw operations at seven
recreation centers within the City. This included directly supervising the center manager at each

recreation center.
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 2 of 29. PagelD #: 16

5. Person 1 was a resident of Cleveland, Ohio. According to the records of the
Cuyahoga County Court of Common Pleas, Probate Division, JOHNSON was Person 1’s court-
appointed guardian. |

6. Person 2 was a resident of Cleveland, Ohio. According to Person 2’s Ohio birth
certificate, JOHNSON was Person 2’s father.

7. Person 3 was a resident of Cleveland, Ohio. According to the records of the
Cuyahoga County Court of Common Pleas, Probate Division, JOHNSON was Person 3’s
maternal uncle and court-appointed guardian.

8. Person 4 was a resident of Cleveland, Ohio. According to the records of the
Cuyahoga County Court of Common Pleas, Probate Division, JOHNSON was Person 4’s court-

appointed guardian.

9. The City was a political subdivision within the state of Ohio and was a
government organization as defined by Title 18, United States Code, Section 666(d)(2).

10. | The Buckeye Shaker Square Development Corporation (“BSSDC”) was an Ohio
Community Improvement Corporation (also known as a Community Development Corporation),
as defined by Ohio Revised Code, Chapter 1724, and organized under Ohio Revised Code,
Chapter 1702.

Federal Community Development Funds

11. During each one-year period from July 2009 to June 2019, the City received
benefits in excess of $10,000 under a federal program involving a grant, contract, subsidy, loan,
guarantee, insurance, and other forms of federal assistance. These included funds under Title I
of the Housing and Community Development Act of 1974, issued by the United States

Department of Housing and Urban Development (“HUD”) (“Community Development Funds”).
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 3 of 29. PagelD #: 17

12. The Community Development Funds were distributed in grant years that began on
July 1 of one calendar year and ended on June 30 of the following calendar year. In each of the
following grant years, the City received Community Development Funds in the following

amounts:

July 1, 2010 to June 30, 2011 $25,908,893
July 1, 2012 to June 30, 2012 $20,041,424

July 1, 2014 to June 30, 2015 $19,986,578

July 1, 2016 to June 30, 2017 $19 382,724

 

Jul 1 2018 to June 30, 2019 $21,175,297
13. The Community Development Funds were deposited with the City.
Reimbursements from the City

14. The legislative branch of the City was Cleveland City Council (“Council”).
There were seventeen elected members of Council, each representing approximately 25,000
citizens in one of seventeen discrete geographic areas called “wards.”

15. | JOHNSON was elected to represent Ward 4, which included the Buckeye-Shaker
neighborhood.

16. JAMISON, in his capacity as JOHNSON’s Executive Assistant, was responsible
for assisting JOHNSON with administrative tasks, including those required for JOHNSON’s
various projects in Ward 4.

17. In the City, each member of the Council had a council member expense account.
Each month, Council members could be reimbursed for up to $1,200 in eligible council-related

expenses. Expenses eligible for rembursement included in-home or rental office expenses,
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 4 of 29. PagelD #: 18

printing or postage costs, telephone expenses, automobile expenses, or payments made to service
providers.

18. | Council members had to complete the City’s Form M-1 (“Council Member
Expense Report”) to receive reimbursement each month, documenting how much money the
Council member spent on eligible expenses in a given month. Council members were also
required to provide supporting documentation to verify the legitimacy of the expenses they
submitted for reimbursement.

19. After the Council member submitted the Council Member Expense Report and
supporting documentation, an administrative employee for Council reviewed the claim and
approved or denied the reimbursement. If approved, the City issued a check to the Council
Member for the amount approved for reimbursement.

20. Over ten years ago, JOHNSON and JAMISON approached Fitzpatrick and asked
him to perform ward services in Ward 4. These tasks included cutting grass, checking on
properties, assisting with snow removal, and looking for potential homes that could be renovated
and sold for a profit.

21. Fitzpatrick performed ward services for approximately six weeks in or around
2010.

22. Neither JOHNSON nor JAMISON ever paid Fitzpatrick for the ward services he
performed. Fitzpatrick continued to receive his salary from the City.

23. Fitzpatrick did not perform any ward services after the initial six weeks in or
around 2010.

24. From in or around January 2010, to in or around October 2018, JAMISON

regularly delivered time sheets to Fitzpatrick and instructed him to sign them. Fitzpatrick
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 5 of 29. PagelD #: 19

complied, even though he did not actually perform any ward services beyond the initial six
weeks. Each time sheet was a document that purported to reflect the hours that Fitzpatrick
performed ward services in Ward 4.

25. From in or around January 2010, to in or around October 2018, JAMISON
collected the completed time sheets from Fitzpatrick and delivered them to JOHNSON.

26. From in or around January 2010, to in or around October 2018, JOHNSON
submitted false Council Member Expense Reports to the City. JOHNSON attached Fitzpatrick’s
false time sheets to each of the false Council Member Expense Reports. JOHNSON also
attached receipts purporting to reflect that J OHNSON had paid Fitzpatrick in cash for
performing ward services. Each receipt purported to bear Fitzpatrick’s signature. The false
Council Member Expense Reports, false time sheets, and receipts are together referred to herein
as the “Council Reimbursement Packet.”

27. From in or around January 2010, through in or around October 2018, JOHNSON
requested the maximum reimbursement — $1,200 — every month. JOHNSON made these
reimbursement requests for ward services that Fitzpatrick purportedly performed in Ward 4.

28. Based on the Council Reimbursement Packets that JOHNSON submitted, from on
or about January 28, 2010, to on or about October 16, 2018, the City issued $1,200 monthly
expense reimbursement checks to JOHNSON, totaling approximately $127,200. Each expense
reimbursement check from the City was deposited into JOHNSON’s personal bank account.

The Buckeye Shaker Square Development Corporation
29. In Ohio, Community Improvement Corporations like BSSDC were nonprofit,

community-focused entities formed to support their affiliated city neighborhoods with a range of
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 6 of 29. PagelD #: 20

programs, including affordable housing, economic development, safety, and social services. The
BSSDC was the main Community Improvement Corporation in Ward 4.

30. The City administered a program through which it distributed federal Community
Development Funds to the BSSDC via community block grants. The City’s distribution of these
funds was subject to certain federal laws restricting how the funds could be used.

31. | Each member of Council had authority to direct the City to allocate and distribute
federal community development funds. Members of Council exercised this authority by
executing forms, including a form called the Council Authorization for the Use of Neighborhood
Development Activity/Community Development Block Grant Funds (“CDBG Funds
Authorization Forms”). JOHNSON used his authority as a member of Council to direct the City
to allocate, and later distribute, federal Community Development Funds to BSSDC by signing
CDBG Funds Authorization Forms.

32. HOPKINS was Executive Director of BSSDC. In that capacity, HOPKINS’s
responsibilities included authorizing BSSDC to issue checks, reviewing BSSDC expenditures,
and submitting appropriate expenditures for reimbursements from grants awarded by the City.

33. Federal law, specifically 24 CFR § 570.611, and the City’s conflict of interest
prohibitions related to the distribution and receipt of the Community Development Funds,
prohibited any person, or family of a person, who was an employee, agent, consultant, officer, or
elected official or appointed official of the BSSDC or the City, from personally benefitting from
the federal Community Development Funds. The City required recipients of Community

Development Funds to sign a contract agreeing to these restrictions.
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 7 of 29. PageID #: 21

34. On or about the dates listed below, HOPKINS signed contracts on behalf of
BSSDC accepting the federal Community Development Funds and agreeing to abide by the

terms of the distribution, including the conflict of interest prohibitions:

    

FU) Vee CR as CE Lalag
October 28,2014
November 9, 2015
November 15,2016.
November 15, 2017

 

 

 

 

 

 

 

35. BSSDC purported to employ individuals to perform landscaping at, and otherwise
maintain, certain properties within Ward 4. These employees documented the time they worked
performing these services on forms called Community Development Block Grant Time Sheets
(“Block Grant Time Sheet”). Each Block Grant Time Sheet was signed by the employee and
included a certification which read “T certify that this is a true record of my time and recognize
that any misstatement will subject me to disciplinary action.” BSSDC paid employees based
upon the number of hours reported on their Block Grant Time Sheet.

36. From in or around December 2013, to in or around March 2018, HOPKINS
signed not less than approximately $50,000 in BSSDC checks issued to third-parties, including
Person 1, Person 2, and Person 3, which were later deposited or transferred into bank accounts
held and controlled by JOHNSON.

37. PNC Bank account ending x1346, opened on or about June 5, 2001, (“the PNC
account”) was under JOHNSON’s care, custody, and control.

COUNT 1
(Conspiracy to Commit Federal Program Theft, 18 U.S.C. § 371)

The Grand Jury charges:
38. The factual allegations contained in paragraphs 1 through 28 are realleged and

incorporated by reference as if fully set forth herein.
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 8 of 29. PagelD #: 22

39. From on or about January 28, 2010, through on or about October 16, 2018, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants KENNETH JOHNSON
and GARNELL JAMISON, and Robert Fitzpatrick (named but not charged herein) and others
known and unknown to the Grand Jury, did knowingly and intentionally combine, conspire,
confederate and agree together and with each other to violate the laws of the United States, to
wit: to commit Federal Program Theft, in violation of Title 18, United States Code, Section
666(a)(1)(A).

Objects of the Conspiracy

40. The objects of the conspiracy were to: (1) induce the City to issue expense
reimbursement checks to JOHNSON; (2) prevent detection of the conspiracy; and (3) enrich
JOHNSON and others.

Manner and Means

41. ‘It was part of the conspiracy that:

a. Defendants and their co-conspirators created and caused to be created
false and fraudulent documents, including Council Reimbursement Packets.

b. Defendants and their co-conspirators submitted and caused to be
submitted to the City false and fraudulent documents, including time sheets, receipts of cash
payments, and Council Member Expense Reports.

c. Defendants and their co-conspirators caused the City to issue expense

reimbursement checks to JOHNSON to which he was not entitled.
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 9 of 29. PagelD #: 23

Overt Acts
42. In furtherance of the conspiracy, and to achieve its objectives, one or more
members of the conspiracy committed the following overt acts, among others, in the Northern
District of Ohio and elsewhere:
a. On or about the dates listed below, JAMISON delivered time sheets to

Fitzpatrick for Fitzpatrick to complete and sign, each delivery constituting a separate overt act:

October 10, 2010
October 24 2010
October 2 2011
October 16, 2011
October 30 2011
October 14, 2012

October 28, 2012

September 8, 2013

Ss ber 22, 2013

tember 30, 2013

ber 21 2014

tember 30 2014

eptember 12 3015

tember 26, 2015
ber 3 2016

Ee
ber 17, 2016

 
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 10 of 29. PagelD #: 24

tember 30, 2016

ber 8, 2017
ber 22, 2017
tember 7, 2018

tember 21 2018

 

b. On or about the dates listed below, Fitzpatrick signed time sheets, attesting

that he had performed ward services, each signature constituting a separate overt act:

October 10, 2010
October 24, 2010 :
October 2 2011
October 16, 2011
October 30, 2011
12 October 14 2012
14 | October 28, 2012
16 | September 8, 2013
18 | ber 22, 2013
20 S tember 30 2013

22 ber 21, 2014

24 | September 30, 2014

26 ber 12, 2015

 

10
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 11 of 29. PagelD #: 25

28 tember 26, 2015

30 ber 3, 2016

32 ber 17, 2016
34 tember 30, 2016
36 | ber 8, 2017
38 tember 22, 2017
40 | September 7.2018 _

42 tember 21, 2018

 

c. On or about the dates listed below, JOHNSON signed Council Member

Expense Reports, each signature constituting a separate overt act:

November 1, 2011 |
October 7, 2013

October 1, 2015

October 1, 2017 |

 

d. On or about the dates listed below, JOHNSON submitted and caused to be
submitted Council Reimbursement Packets to the City, seeking reimbursement for the money
that JOHNSON had purportedly paid to Fitzpatrick for his purported ward services, each

submission constituting a separate overt act:

Roe oat
| November 1,2010
2 | November 2, 2011 _

| October 29,2012.

    

ey

 

 

 

 

 

yd:

 

11
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 12 of 29. PagelD #: 26

4 | October 7, 2013

6 | October 12, 2015

8 | October 4, 2017

 

e. On or about the dates listed below, JOHNSON deposited and caused to be
deposited into the PNC account the following City expense reimbursement checks, each in the

amount of $1,200, each deposit constituting a separate overt act:

2 October 24, 2014 1106065

4 October 13, 2016 1161301
6 October 18, 2018 1219851

 

All in violation of Title 18, United States Code, Section 371.

COUNT 2
(Conspiracy to Commit Federal Program Theft, 18 U.S.C. § 371)

The Grand Jury further charges:

43, The factual allegations contained in paragraphs 1 through 13 and 29 through 37
are realleged and incorporated by reference as if fully set forth herein.

44. From on or about September 3, 2013, through on or about June 30, 2019, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants KENNETH JOHNSON
and JOHN HOPKINS, and Person 1, Person 2, Person 3 (known to the Grand Jury but not
charged herein), and others known and unknown to the Grand Jury, did knowingly and

intentionally combine, conspire, confederate and agree together and with each other to violate

12
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 13 of 29. PagelD #: 27

the laws of the United States, to wit: to commit Federal Program Theft, in violation of Title 18,
United States Code, Section 666(a)(1)(A).
Objects of the Conspiracy

45. The objects of the conspiracy were to: (1) cause the City to issue Community
Development Funds to BSSDC; (2) induce BSSDC to issue checks to Person 1, Person 2, and
Person 3 to which they were not entitled; (3) prevent detection of the conspiracy; and (4) enrich
JOHNSON and others.

Manner and Means

46. It was part of the conspiracy that:

a. Defendants and their co-conspirators signed documents, including CDBG
Funds Authorization Forms, directing the City to issue Community Development Funds to
BSSDC.

b. Defendants and their co-conspirators signed contracts with the City
accepting the Community Development Funds under terms that prohibited conflicts of interest or
personally benefitting from the Community Development Funds.

c. Defendants and their co-conspirators created and caused to be created
false and fraudulent documents, including time sheets.

d. Defendants and their co-conspirators caused BSSDC to issue checks to
Person 1, Person 2, and Person 3 to which they were not entitled.

e. Defendants and their co-conspirators deposited and caused to be deposited
BSSDC checks issued to and purported to be endorsed by Person 1, Person 2, and Person 3 into

the PNC account.

13
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 14 of 29. PagelD #: 28

Overt Acts
47. In furtherance of the conspiracy, and to achieve its objectives, one or more
members of the conspiracy committed the following overt acts, among others, in the Northern
District of Ohio and elsewhere:
a. On or about the dates listed below, JOHNSON signed CDBG Funds
Authorization Forms directing the City to allocate a portion of the federal Community

Development Funds to BSSDC, each signature constituting a separate over act:

___ Approx. Date of Signature

‘1 | July 16, 201

  

 

 

| :
2 October 1, 201 5 __

3\)June2,2010
4 | October 26, 20 1 7

 

 

 

 

 

 

 

b. On or about the dates listed below, HOPKINS signed contracts on behalf
of BSSDC, accepting the federal Community Development Funds and agreeing to abide by the

terms of the distribution, each signature constituting a separate overt act:

 
    
 

Approx. ET of SE

| October 28, 2¢ ae
November 9, 20 1 5
| November 15, 2016
November 15, 2017

 

 

 

 

 

 

 

C. On or about the dates listed below, JOHNSON, HOPKINS, and Person 1
signed and caused to be signed Block Grant Time Sheets, each signature constituting a separate

overt act:

2 | Feb 28, 2014

4 ril 30, 2014

6 | June 22, 2014

 

14
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 15 of 29. PagelD #: 29

8 (A 28, 2014

10 November 29, 2014

12 | Jan 31, 2015

14 March 31. 2015
16 30, 2015

18 | June 29, 2018

 

d. On or about the dates listed below, JOHNSON, HOPKINS, and Person 1

caused BSSDC to issue checks to Person 1, each check constituting a separate overt act:

ber 15, 2014 : 18578 |
March 30,2015 | 18896
Vil 15.2015 — : 15577
February 29, 2016 ; | ~"§39
March31,2016. ___ 931
May 13,2016 ne
August 15,2016 1438
September 15, 2016 TP 1360
October 14,2016 _ aot
November 15 2016 — 1793
December 15 2016 | _ i881

December 30 2016 — 1963

 

January 31, 2017 | 2037

15
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 16 of 29. PagelD #: 30

February 28, 2017 2200
“March 31 2017. 2083
‘April 28.2017 | _ 2361
31.2017 — 2449
Tune 30.2017 : __2552
July 21,2017 | 16625
August 15, 2017 7 - 61
September 15,2017 | 2893
October 13, 2017 ~ 2992
November 15, 2017 : - 3080
December 15 , 2017 : 3175
January 12, 2018. —t 3283
Tanuary 31,2018 P5334
“February 28, 2018 —— aa
March 30,2018 3495.
iL 30, 2018 3579
May 31.2018 — _ 3663
july 13,2018 me 3839
“August 15, 2018 | 3916
tember 14,2018 | 4079

November 14, 2018 “| _28537610

January 15, 2019 ~ 19132
januaky 31 z Zee TE

 

16
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 17 of 29. PagelD #: 31

 

 

 

72 February 15, 2019 19165
74 March 15, 2019 19179
78 | March 29,2019 98S

 

 

 

 

 

e. On or about the dates listed below, JOHNSON and Person 1 deposited and
caused to be deposited the following BSSDC checks issued to, and purported to be endorsed by

Person 1, into the PNC account, each deposit constituting a separate overt act:

eptember 22,2014
il 1, 2015 -
il 24, 2015
March 3, 2016
il 8, 2016
“Ma 16, 2016 :
~ September 2, 2016 _
: | Ss ber 22, 2016
: October 24 2016
) November 16, 2016 |
‘December 19 2016 —
Jan 3, 2017
Fet 2, 2017

March 2, 2017

il 11,2017

 

May 8, 2017

17
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 18 of 29. PagelD #: 32

June 8, 2017 2442
~“Tuly 12.2017 - 2552
1 31, 2017 | 16625
August 17, 2017 961
September 18, 2017 9893
October 13, 2017 | 2992
November 17, 2017 | 3080
December 14,2017 3175
January 11 2018 | 7 3283
“Be 83018 3334
March 13,2018 | 3415
March 30, 2018 3495
1, 2018 ____ 3579
Tune 53,2018 3663
Tuly 31, 2018 | 3839
ber 14, 2018 3976
tember 18, 2018 . 4079
November 19 2018 : : : 28537610
Fe 11, 2019 : 19132

March 8.2019 19165

 

i122, 2019 ~~ 19179

18
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 19 of 29. PagelD #: 33

f. On or about the dates listed below, JOHNSON, HOPKINS, and Person 2
signed and caused to be signed Block Grant Time Sheets, each signature constituting a separate

overt act:

 
     

PN eee Iya Signature a

 

 

 

 

 

1. January 31,2015 _
2 | October 31, 2015

3 | February 29,2016
4 | June 30, 2018

 

 

g. On or about the dates listed below, JOHNSON, HOPKINS, and Person 2

caused BSSDC to issue checks to Person 2, each check constituting a separate overt act:

ber 30, 2013

October 31, 2013

December 31, 2013

Fe 14, 2014
A 15 2014
il 15, 2015
_May 29 2015
: A 31, 2015
27, 2016
December 22, 2016
: Jan 31, 2017
March 30 2018

: 2018
July 13, 2018

 

19
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 20 of 29. PagelD #: 34

h. On or about the dates listed below, JOHNSON and Person 2 deposited and
caused to be deposited the following BSSDC checks issued to, and purported to be endorsed by

Person 2, into the PNC account, each deposit constituting a separate overt act:

October 21, 2013 17695 7
November 4 2013 : 17762 -
January 21, 2014 | 17893
~~ April 7, 2014 18054

A 18, 2014 18466

12 i124, 2015 15578

4 June 1,2015 18945
16_| ____ September 3, 2015 326
“18 ~ June 3,2016 1101
20 December 29, 2016 51
22 February 14,2017, 2035

24 March 30, 2018 "3493

 

26 ~ July 31,2018 3837
i. On or about the dates listed below, JOHNSON, HOPKINS, and Person 3
signed and caused to be signed Block Grant Time Sheets, each signature constituting a separate

overt act:

NUK EUG os ee

 

 

 

 

 

 

ae “| June 30, 2014 —

2 | July 30, 2014

3. August 12,2014
4 | December 31, 2014

 

20
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 21 of 29. PagelD #: 35

6 | February 28, 2015

8 ril 30, 2015

10 | September 30, 2015
12/} Fe 29, 2016

14 | Fe 28, 2017

 

j- On or about the dates listed below, JOHNSON, HOPKINS, and Person 3

caused BSSDC to issue checks to Person 3, each check constituting a separate overt act:

March 13, 2015 18885

Jane 30, 2015 _ 19085

 

"September 15,2015 387
k. On or about the dates listed below, JOHNSON and Person 3 deposited and
caused to be deposited the following BSSDC checks issued to, and purported to be endorsed by

Person 3, into the PNC account, each deposit constituting a separate overt act:

2 March 26, 2015 18885

4 July 6, 2015 | 19085

 

6 | October 5, 2015 387

All in violation of Title 18, United States Code, Section 371.

21
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 22 of 29. PagelD #: 36

COUNT 3
(Federal Program Theft, 18 U.S.C. §§ 666(a)(1)(A) and 2)

The Grand Jury further charges:

Ag. The factual allegations contained in paragraphs 1 through 13 and 29 through 37
are realleged and incorporated by reference as if fully set forth herein.

49, From on or about July 1, 2016, to on or about June 30, 2017, in the Northern
District of Ohio, Eastern Division, Defendants KENNETH JOHNSON and JOHN HOPKINS,
being agents of the City and the BSSDC, said government and organization each receiving in
said twelve month period benefits in excess of $10,000 under a federal community development
grant, aided and abetted one another to knowingly embezzle, steal, obtain by fraud, and
otherwise without authority convert to the use of a person other than the rightful owner and
intentionally misapply property worth at least $5,000 and owned by and under the care, custody,
and control of the City and the BSSDC, that is, approximately $7285.59 issued from federal
Community Development Funds.

In violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

COUNT 4
(Federal Program Theft, 18 U.S.C. §§ 666(a)(1)(A) and 2)

The Grand Jury further charges:

50. The factual allegations contained in paragraphs 1 through 13 and 29 through 37
are realleged and incorporated by reference as if fully set forth herein.

51. From on or about July 1, 2017, to on or about June 30, 2018, in the Northern
District of Ohio, Eastern Division, Defendants KENNETH JOHNSON and JOHN HOPKINS,
being agents of the City and the BSSDC, said government and organization each receiving in

said twelve month period benefits in excess of $10,000 under a federal community development

22
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 23 of 29. PagelD #: 37

grant, aided and abetted one another to knowingly embezzle, steal, obtain by fraud, and
otherwise without authority convert to the use of a person other than the rightful owner and
intentionally misapply property worth at least $5,000 and owned by and under the care, custody,
and control of the City and the BSSDC, that is, approximately $15,046.23.issued from federal
Community Development Funds.

In violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

COUNT 5
(Federal Program Theft, 18 U.S.C. §§ 666(a)(1)(A) and 2)

The Grand Jury further charges:

52. The factual allegations contained in paragraphs 1 through 13 and 29 through 37
are realleged and incorporated by reference as if fully set forth herein.

53. From on or about July 1, 2018, to on or about June 30, 2019, in the Northern
District of Ohio, Eastern Division, Defendants KENNETH JOHNSON and JOHN HOPKINS,
being agents of the City and the BSSDC, said government and organization each receiving in
said twelve month period benefits in excess of $10,000 under a federal community development
grant, aided and abetted one another to knowingly embezzle, steal, obtain by fraud, and
otherwise without authority convert to the use of a person other than the rightful owner and
intentionally misapply property worth at least $5,000 and owned by and under the care, custody,
and control of the City and the BSSDC, that is, approximately $5,576.68 issued from federal
Community Development Funds.

In violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

23
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 24 of 29. PagelD #: 38

COUNT 6
(Federal Program Theft, 18 U.S.C. §§ 666(a)(1)(A) and 2)

The Grand Jury further charges:

54. The factual allegations contained in paragraphs 1 through 28 are realleged and
incorporated by reference as if fully set forth herein.

55. From on or about July 1, 2015, to on or about June 30, 2016, in the Northern
District of Ohio, Eastern Division, Defendants KENNETH JOHNSON and GARNELL
JAMISON, being agents of the City, said government receiving in said twelve month period
benefits in excess of $10,000 under a federal community development grant, and Robert
Fitzpatrick, aided and abetted one another to knowingly embezzle, steal, obtain by fraud, and
otherwise without authority convert to the use of a person other than the rightful owner and
intentionally misapply property worth at least $5,000 and owned by and under the care, custody,
and control of the City, that is, approximately $14,400 in falsely claimed reimbursements from
JOHNSON’s council member expense account.

In violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

COUNT 7
(Federal Program Theft, 18 U.S.C. §§ 666(a)(1)(A) and 2)

The Grand Jury further charges:

56. The factual allegations contained in paragraphs 1 through 28 are realleged and
incorporated by reference as if fully set forth herein.

57. From on or about July 1, 2016, to on or about June 30, 2017, in the Northern
District of Ohio, Eastern Division, Defendants KENNETH JOHNSON and GARNELL
JAMISON, being agents of the City, said government receiving in said twelve month period

benefits in excess of $10,000 under a federal community development grant, and Robert

24
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 25 of 29. PagelD #: 39

Fitzpatrick, aided and abetted one another to knowingly embezzle, steal, obtain by fraud, and
otherwise without authority convert to the use of a person other than the rightful owner and
intentionally misapply property worth at least $5,000 and owned by and under the care, custody,
and control of the City, that is, approximately $14,400 in falsely claimed reimbursements from
JOHNSON’s council member expense account.

In violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

COUNT 8
(Federal Program Theft, 18 U.S.C. §§ 666(a)(1)(A) and 2)

The Grand Jury further charges:

58. The factual allegations contained in paragraphs 1 through 28 are realleged and
incorporated by reference as if fully set forth herein.

59. From on or about July 1, 2017, to on or about June 30, 2018, in the Northern
District of Ohio, Eastern Division, Defendants KENNETH JOHNSON and GARNELL
JAMISON, being agents of the City, said government receiving in said twelve month period
benefits in excess of $10,000 under a federal community development grant, and Robert
Fitzpatrick, aided and abetted one another to knowingly embezzle, steal, obtain by fraud, and
otherwise without authority convert to the use of a person other than the rightful owner and
intentionally misapply property worth at least $5,000 and owned by and under the care, custody,
and control of the City, that is, approximately $14,400 in falsely claimed reimbursements from
JOHNSON’s council member expense account.

In violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

25
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 26 of 29. PagelD #: 40

COUNT 9
(Aiding and Assisting in the Preparation of False Returns, 26 U.S.C. § 7206(2))

The Grand Jury further charges:

60. On or about April 10, 2015, in the Northern District of Ohio, Eastern Division,
Defendants KENNETH JOHNSON and GARNELL JAMISON, both residents of Cleveland,
Ohio, did willfully aid and assist in, and procure, counsel and advise the preparation and
presentation to the Internal Revenue Service, of JOHNSON’s United States Individual Income
Tax Return, Form 1040, for the calendar year 2014, which was false and fraudulent as to a
material matter in that, as JOHNSON and JAMISON well knew and believed, the return
understated JOHNSON’s total income on line 22 by failing to report additional income and by
inflating the value of JOHNSON’s itemized deductions.

In violation of Title 26, United States Code, Section 7206(2).

COUNT 10
(Aiding and Assisting in the Preparation of False Returns, 26 U.S.C. § 7206(2))

The Grand Jury further charges:

61. On or about March 24, 2016, in the Northern District of Ohio, Eastern Division,
Defendants KENNETH JOHNSON and GARNELL JAMISON, both residents of Cleveland,
Ohio, did willfully aid and assist in, and procure, counsel and advise the preparation and
presentation to the Internal Revenue Service, of JOHNSON‘s United States Individual Income
Tax Return, Form 1040, for the calendar year 2015, which was false and fraudulent as to a
material matter in that, as JOHNSON and JAMISON well knew and believed, the return
understated JOHNSON’s total income on line 22 by failing to report additional income and by
inflating the value of JOHNSON’s itemized deductions.

In violation of Title 26, United States Code, Section 7206(2).

26
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 27 of 29. PagelD #: 41

COUNT 11
(Aiding and Assisting in the Preparation of False Returns, 26 U.S.C. § 7206(2))

The Grand Jury further charges:

62. On or about April 8, 2017, in the Northern District of Ohio, Eastern Division,
Defendants KENNETH JOHNSON and GARNELL JAMISON, both residents of Cleveland,
Ohio, did willfully aid and assist in, and procure, counsel and advise the preparation and
presentation to the Internal Revenue Service, of JOHNSON’s United States Individual Income
Tax Return, Form 1040, for the calendar year 2016, which was false and fraudulent as to a
material matter in that, as JOHNSON and JAMISON well knew and believed, the return
understated JOHNSON’s total income on line 22 by failing to report additional income and by
inflating the value of JOHNSON’s itemized deductions.

In violation of Title 26, United States Code, Section 7206(2).

COUNT 12
(Aiding and Assisting in the Preparation of False Returns, 26 U.S.C. § 7206(2))

The Grand Jury further charges:

63. On or about May 30, 2018, in the Northern District of Ohio, Eastern Division,
Defendants KENNETH JOHNSON and GARNELL JAMISON, both residents of Cleveland,
Ohio, did willfully aid and assist in, and procure, counsel and advise the preparation and
presentation to the Internal Revenue Service, of JOHNSON’s United States Individual Income
Tax Return, Form 1040, for the calendar year 2017, which was false and fraudulent as to a
material matter in that, as JOHNSON and JAMISON well knew and believed, the return
understated JOHNSON’s total income on line 22 by failing to report additional income and by
inflating the value of JOHNSON’s itemized deductions.

In violation of Title 26, United States Code, Section 7206(2).

27
Case: 1:21-cr-00123-JRA Doc #:5 Filed: 02/18/21 28 of 29. PagelD #: 42

COUNT 13
(Aiding and Assisting in the Preparation of False Returns, 26 U.S.C. § 7206(2))

The Grand Jury further charges:

64. On or about October 10, 2019, in the Northern District of Ohio, Eastern Division,
Defendants KENNETH JOHNSON and GARNELL JAMISON, both residents of Cleveland,
Ohio, did willfully aid and assist in, and procure, counsel and advise the preparation and
presentation to the Internal Revenue Service, of JOHNSON’s United States Individual Income
Tax Return, Form 1040, for the calendar year 2018, which was false and fraudulent as to a
material matter in that, as JOHNSON and JAMISON well knew and believed, the return
understated JOHNSON’s total income on line 6 by failing to report additional income and by
inflating the value of JOHNSON’s itemized deductions.

In violation of Title 26, United States Code, Section 7206(2).

COUNT 14
(Tampering with a Witness, 18 U.S.C. §§ 1512(b)(1) and 2)

65. On or about October 2, 2020, in the Northern District of Ohio, Eastern Division,
Defendants KENNETH JOHNSON and GARNELL JAMISON, aided and abetted one another to
knowingly corruptly persuade and attempt to corruptly persuade, and engage and attempt to
engage in misleading conduct toward Person 4 by providing Person 4 with false and fraudulent
information and records purporting to document charitable donations made by JOHNSON, and
other material information, with the intent to influence the testimony of Person 4 in an official
proceeding, to wit: the investigation of Grand Jury 19-2-G, a Grand Jury of the United States
sitting in the Northern District of Ohio, held on November 9, 2020.

In violation of Title 18, United States Code, Sections 1512(b)(1) and 2.

28
Case: 1:21-cr-00123-JRA Doc #: 5 Filed: 02/18/21 29 of 29. PagelD #: 43

COUNT 15
(Falsification of Records in Federal Investigations, 18 U.S.C. §§ 1519 and 2)

66. On or about October 2, 2020, in the Northern District of Ohio, Eastern Division,
Defendants KENNETH JOHNSON and GARNELL JAMISON, did knowingly alter, falsify,
conceal, cover up, and make a false entry in a record and document, to wit: a donation receipt,
with the intent to impede, obstruct, and influence the investigation and proper administration of a
federal grand jury proceeding, a matter that JOHNSON and JAMISON knew and contemplated
was within the jurisdiction of the United States Department of Justice and Federal Bureau of
Investigation, departments and agencies of the United States.

In violation of Title 18, United States Code, Sections 1519 and 2.

A TRUE BILL.

Original Document—Signatures on file with the Clerk of Courts, pursuant to the E-Government
Act of 2002.

29
